Citation Nr: 0214236	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  97-29 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946, from August 1950 to September 1954, and from 
January 1955 to January 1959.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 1997 
rating decision of the St. Petersburg, Florida Regional 
Office (RO) which denied service connection for residuals of 
a left foot injury. 

The veteran was scheduled for a Travel Board hearing in April 
1999, and a VA examination in July 1999, both of which he 
failed to attend.  There has been no request for 
rescheduling.  Therefore, the Board will review the claim on 
the basis of the current record.  

FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained. 

2.  In June 1999, the Board remanded the veteran's case to 
the RO for additional development.

3.  The additional development requested by the Board has not 
been completed because the veteran has failed to appear for 
scheduled VA examination.

4.  There is no clinical evidence of any current disability 
of the left foot of record.


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 1991 
& Supp. 2002);38 C.F.R. § 3.303 (2002).  

2.  The veteran has abandoned his claim with respect to the 
issue of entitlement to service connection for a left foot 
disability.  38 C.F.R. § 3.158 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue on appeal, and that all notification 
and development action needed to render a fair decision on 
this claim has been accomplished under the circumstances.  

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a), 3.306(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2002).

Factual Background and Legal Analysis

The veteran asserts that he sustained injury to the left foot 
in service when two 40mm ammunition cans, each weighing 75 
pounds, fell on the foot during an aerial attack on the 
U.S.S. South Dakota during WWII.  It is contended that he 
later underwent surgery of the left foot and now has residual 
disability thereof for which service connected should be 
granted.  In the Informal Hearing Presentation of August 
2002, the representative requests that the veteran be 
contacted and asked if he is willing to report for another VA 
examination.

The service medical records show that in August 1945, the 
veteran had a sebaceous cyst removed from the lateral aspect 
of the fifth metatarsal phalangeal joint of an unspecified 
foot, and returned to duty after treatment.  Upon examination 
in January 1946 for separation for service, the feet were 
evaluated as normal. 

The veteran filed a claim for residuals of left foot injury 
in February 1997 and requested a VA examination in this 
regard.  He submitted no clinical evidence in support of his 
claim.  

In correspondence dated in March 1997, the RO requested that 
the veteran provide evidence showing treatment of the claimed 
disability since discharge from service and specified the 
type of information that would be most supportive of the 
claim.  The veteran did not respond to the request for 
information but did perfect a timely appeal.  The record 
reflects that he requested and was scheduled for a personal 
hearing at the RO in May 1999, but failed to report to give 
testimony.

Upon subsequent review by the Board, it was determined that 
additional development of the evidence was required, 
specifically a VA examination with a medical opinion, to 
ascertain whether the veteran did indeed have any disability 
of the left foot owing to claimed injury or treatment in 
service.  Pursuant to Board remand of June 1999, the veteran 
was scheduled for VA examination in July 1999.  When notified 
in July 1999 of the impending examination, the RO informed 
him that failure to report to be examined might result in the 
denial of his claim.  However, the veteran did not report for 
the scheduled examination.  There is no indication in the 
record that he did not receive notification of the scheduled 
appointment, as no correspondence sent to him has been 
returned.  No explanation has been given for his failure to 
appear.  The Board thus finds that the duty-to-assist 
provisions of the VCAA have been complied with to the extent 
indicated.

With exceptions not here applicable, VA regulations provide 
that where evidence requested in connection with an original 
claim, claim for increase, claim to reopen, or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158 (2002).  Where the 
evidence is to be obtained by the veteran's appearance at a 
VA examination, and the veteran fails, without adequate 
reason, to respond to an order to report to such an 
examination within one year, and when payments have been 
discontinued, his claim will be considered abandoned.  Id.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Id.  

As noted above, the veteran has not cooperated in VA's 
attempt to secure evidence, including that which might be 
obtained by VA examination.  In this regard, the Board 
emphasizes that the duty to assist is not always a one-way 
street.  In order for VA to process claims, individuals 
applying for benefits have a responsibility to cooperate with 
the agency in the gathering of evidence necessary to 
establishing entitlement to benefits.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Because the Board finds that 
the veteran's claim has been abandoned in this instance, the 
appeal is denied.  The Board adds the veteran is always free 
to file a new claim in this regard if he so desires.


ORDER

Service connection for a left foot disability is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

